DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 16 June 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 5-6, 8, 10-12, 14-16, 19, 23-29, and 31-33 are pending.
Claims 1, 5, 6, 8, 12, 14-16, 24, and 29 are currently amended.
Claims 2-4, 7, 9, 13, 17, 18, 20-22, 30, and 34-53 are canceled.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Claim Objections
Claims 1, 5-6, 8, 10-12, 14-16, 19, and 24 are objected to because of the following informalities:  
In claim 1, the last line, there are two periods (.).
In claim 5, line 1, “4” appears to be a typographical error.  It appears that “4” should be deleted.
Claim 6 depends from canceled claim 2.  For examination purposes, claim 6 will be examined as depending from claim 1.
In claim 6, line 4, there is insufficient antecedent basis in the claim for “the first position”.  
Claim 8 depends from canceled claim 3.  For examination purposes, claim 8 will be examined as depending from claim 1.
In claim 24, line 6, the phrase “from a first position and second position” appears to contain an editorial error.  For examination purposes, the phrase will be examined as –from a first position to a [and] second position”.  
Claims 10-12, 14-16 and 19 are objected to as depending from an objected claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The term “locking member” in claims 1, 5, 12, 14, and 24 is set forth as movable from a disabled position to a locking position and as inhibiting drive member translation, and is considered to have sufficient structure and is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The term “switch” in claims 1, 5, 6, 8, 10, 23-26, 29, 32, and 33 is set forth as maintaining the disabled position of the locking member and as movable, and is considered to have sufficient structure and is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 12, 14-16, 19, 23-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pat. Publ. No. 2013/0327808).
With respect to claim 1, Chen et al. disclose a surgical stapling instrument (abstract) comprising an end effector including a first jaw including an anvil ([0003]) and a second jaw configured to receive a stapler cartridge 1 ([0003], [0057], figs. 1 and 5) having staples ([0003]), a drive member (cutter 8, [0057], figs. 1 and 5) configured to translate distally, a locking member (rotatable block 14, fig. 5, [0062]) movable from a disabled position permitting distal translation of the drive member (fig. 5, [0063]) to a locking position inhibiting distal translation of the drive member (fig. 6, [0063]), and a switch (sliding block 4, fig. 5, [0062]) configured to maintain the locking member 14 in a disabled position (fig. 5, [0062]), wherein the locking member 14 moves in a first direction (from the position of fig. 5 to the position of fig. 6, [0063]), and the switch is movable in a second different direction (from the position of fig. 5 to the position of fig. 4, [0063]).  Chen et al. disclose that the rotatable block 14 is movable from a position in which the rotatable block permits the cutter 8 to distally translate (fig. 5) to a position in which the rotatable block locks the cutter in its proximal position preventing distal translation (fig. 6), and therefore the rotatable block is considered to be a locking member.  Chen et al. disclose that the sliding block 4 maintains the locking member 14 in the disabled position (fig. 5), and the sliding block 4 is moved away from the locking member to permit the locking member to move and block the cutter (fig. 6, [0063]), and therefore the sliding block is considered to be a switch.  Chen et al. disclose that the locking member 14 pivots about an axis transverse to the longitudinal axis of the stapler (figs. 5 and 6), and that the switch 4 translates distally (figs. 5 and 4) and translates transversely into the recess 9 (fig. 4, [0063]), and therefore the locking member is considered to move in a first direction, and the switch is considered to be movable in a second direction different from the first direction.    
	With respect to claim 5, Chen et al. disclose the locking member 14 includes a distal portion configured to contact the switch 4 (Annotated Figure A), and a distal drive member engaging portion (limiting surface 16 contacts distal end of knife blade 11 and prevents movement of cutter 8, fig. 6, [0063]).  

    PNG
    media_image1.png
    471
    439
    media_image1.png
    Greyscale

With respect to claim 6, Chen et al. disclose the drive member 8 includes an inclined distal surface (Annotated Figure A), and wherein upon distal advancement of the drive member 8, the inclined distal surface of the drive member 8 engages the switch 4 while the switch is in a first position (the sliding block is pushed to move forward by the cutter 8, [0063]). 
	With respect to claim 10, Chen et al. disclose the switch (sliding block 4) includes a stationary portion (top surface of the cartridge 1, Annotated Figure B) and a movable portion (Annotated Figure B), the stationary portion configured to be separated from the movable portion upon contact by the drive member (cutter 8).  Chen et al. disclose that the sliding block 4 is sandwiched between the rotatable block 14 (and the top of the cartridge, fig. 3) and the bottom surface 10 of the cutter ([0061], [0063]), that the sliding block 4 breaks away from the staple cartridge ([0009]) when the sliding block 4 is pushed forwardly by the cutter 8, and therefore the stationary portion is considered to be separated from the movable portion upon contact by the drive member.   

    PNG
    media_image2.png
    446
    388
    media_image2.png
    Greyscale

	With respect to claim 12, Chen et al. disclose the locking member (rotatable block 14, figs. 5 and 6. [0062]) pivots between the disabled position (fig. 5) and the locking position (fig. 6), wherein the locking member pivots about a pivot point that is laterally offset from the longitudinal axis of the end effector (Annotated Figure C).  The pivot point is offset to a side of the longitudinal axis, and is therefore considered to be laterally offset.  The claim does not define a direction “laterally offset” with respect to the elements of the device, and therefore the pivot point is considered to be laterally offset from the longitudinal axis.     

    PNG
    media_image3.png
    424
    474
    media_image3.png
    Greyscale

With respect to claim 14, Chen et al. disclose the locking member (rotatable block 14, figs. 5 and 6, [0062]) pivots in a direction substantially perpendicular to the longitudinal axis defined by the end effector (Annotated Figure C).  
	With respect to claim 15, Chen et al. disclose the drive member (cutter 8, fig. 1) includes a first portion that translates through a channel (cutting groove in the staple cartridge assembly 1, [0056], fig. 1) in the first jaw.  
With respect to claim 23, Chen et al. disclose a surgical stapling instrument (abstract) comprising an end effector including a first jaw including an anvil ([0003]) and a second jaw configured to receive a stapler cartridge 1 ([0003], [0057], figs. 1 and 5) having staples ([0003]) and a switch (sliding block 4, fig. 5, [0062]), a drive member (cutter 8, [0057], figs. 1 and 5) configured to translate distally, wherein the drive member is configured to contact the switch at an axial position of the drive member (the sliding block 4 is pushed to move forward by the cutter 8, [0063]), and wherein the switch is configured to provide a detectable resistance upon engagement of the drive member at the axial position.  Chen et al. disclose that the sliding block 4 maintains the locking member 14 in the disabled position (fig. 5), and the sliding block 4 is moved away from the locking member to permit the locking member to move and block the cutter (fig. 6, [0063]), and therefore the sliding block is considered to be a switch.  Chen et al. disclose that the sliding block 4 is sandwiched between the rotatable block 14 (and the top of the cartridge, fig. 3) and the bottom surface 10 of the cutter ([0061], [0063]), that the sliding block 4 is pressing against the rotatable block ([0061], [0063]), and that the sliding block 4 breaks away from the staple cartridge ([0009]) when the sliding block 4 is pushed forwardly by the cutter 8.  Therefore, the switch provides resistance to the drive member; the resistance is detectable by the drive member since the drive member must be able to overcome the resistance to translate, and is detectable by the rotatable block 14 since the resistance must be overcome for the rotatable block 14 to rotate, and therefore the switch is considered to provide a detectable resistance upon engagement of the drive member at the axial position.     
With respect to claim 24, Chen et al. disclose a locking member (rotatable block 14, fig. 5, [0062]) movable in a first direction (from the position of fig. 5 to the position of fig. 6, [0063]) from a disabled position permitting distal translation of the drive member through a staple firing stroke (fig. 5, [0063]) to a locking position inhibiting distal translation of the drive member through a staple firing stroke (fig. 6, [0063]), and wherein the switch (sliding block 4, fig. 5, [0062]) is movable in a second direction different from the first direction (from the position of fig. 5 to the position of fig. 4, [0063]), from a first position to a second position, when the switch is in the first position the switch maintains the locking member 14 in a disabled position (fig. 5, [0062]), and when the switch is in the second position the switch disengages from the locking member (figs. 4 and 6).  Chen et al. disclose that the rotatable block 14 is movable from a position in which the rotatable block permits the cutter 8 to distally translate (fig. 5) to a position in which the rotatable block locks the cutter in its proximal position preventing distal translation (fig. 6), and therefore the rotatable block is considered to be a locking member.  Chen et al. disclose that the locking member 14 pivots about an axis transverse to the longitudinal axis of the stapler (figs. 5 and 6), and that the switch 4 translates distally (figs. 5 and 4) and translates transversely into the recess 9 (fig. 4, [0063]), and therefore the locking member is considered to move in a first direction, and the switch is considered to be movable in a second direction different from the first direction.    
With respect to claim 25, Chen et al. disclose the drive member 8 includes an inclined distal ramp (Annotated Figure D), and the switch 4 has a contact portion configured to contact the distal ramp upon distal translation of the drive member through the end effector (the sliding block is pushed to move forward by the cutter 8, [0063]).  The drive member includes a distal surface having an inclined shape facing the contact portion of the switch, and is therefore considered to include an inclined distal ramp.   

    PNG
    media_image4.png
    471
    439
    media_image4.png
    Greyscale

	With respect to claim 26, Chen et al. disclose the contact portion (Annotated Figure D) is disposed at a height relative to the drive member 8 such that the inclined distal ramp (Annotated Figure D) is located at the axial position upon contact with the contact portion.  Chen et al. disclose that the inclined distal ramp of the drive member contacts the contact portion at an axial position of the drive member effector (the sliding block is pushed to move forward by the cutter 8, [0063]).  Therefore, since the inclined distal ramp contacts the contact portion, the height at which the contact portion is disposed (as shown in fig. 5) is a height relative to the drive member such that the inclined distal ramp is located at the axial position upon contact with the contact portion.  
	With respect to claim 27, Chen et al. disclose that the axial position of the drive member identifies the stapler cartridge.  Chen et al. disclose that the inclined distal ramp of the drive member is at the axial position when the inclined distal ramp contacts the contact portion (the sliding block is pushed to move forward by the cutter 8, [0063], Annotated Figure D).  Since the sliding block 4 is provided in the staple cartridge 1, and since the drive member contacts the sliding block 4 at the axial position, the drive member contacting the sliding block identifies the presence of an unfired stapler cartridge, and therefore the axial position of the drive member is considered to identify the stapler cartridge.  Without an unfired stapler cartridge, the drive member is prevented from moving distally.
With respect to claim 29, Chen et al. disclose the switch (sliding block 4) includes a stationary portion (top surface of the cartridge 1, Annotated Figure B) and a movable portion (Annotated Figure B), the stationary portion configured to be separated from the movable portion upon contact by the drive member (cutter 8), and wherein the separation of the stationary portion from the movable portion by the drive member creates the detectable resistance.  Chen et al. disclose that the sliding block 4 is sandwiched between the rotatable block 14 (and the top of the cartridge, fig. 3) and the bottom surface 10 of the cutter ([0061], [0063]), that the sliding block 4 breaks away from the staple cartridge ([0009]) when the sliding block 4 is pushed forwardly by the cutter 8, and therefore the stationary portion is considered to be separated from the movable portion upon contact by the drive member.  Chen et al. disclose that the sliding block 4 is pressing against the rotatable block ([0061], [0063]), and that the sliding block 4 breaks away from the staple cartridge ([0009]) when the sliding block 4 is pushed forwardly by the cutter 8, the switch providing resistance to the drive member, detectable by the drive member and by the rotatable block 14, and therefore the separation of the stationary portion from the movable portion by the drive member is considered to create the detectable resistance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. Publ. No. 2013/0327808) in view of Shelton et al. (US Pat. Publ. No. 2019/0099181).
With respect to claim 16, Chen et al. disclose an actuation mechanism (cutter pushing rod and push button, [0003], [0062]) configured to translate the drive member (cutter 8) distally through the end effector.
Chen et al. fails to disclose an actuation mechanism including a coil that applies a distal force to the first portion of the drive member (cutter 8).
Shelton et al. disclose a surgical stapling instrument including an actuation mechanism including a coil (flexible cable 15120, figs. 75, [0551]) that applies a distal force to the  drive member (firing member 15500, proximal shaft 15312, fig. 78, [0559], [0560]).  The flexible cable provides a shaft that can be coupled to robotic systems and facilitates selective rotation of the device ([0551]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Chen et al. to replace the cutter pushing rod and push button with the coil as taught by Shelton et al. to provide selective rotation of the device during procedures. 
With respect to claim 19, Chen et al. fails to disclose an actuator operatively connected to the actuation mechanism and including a control device of a robotic surgical system.
Shelton et al. disclose a surgical stapling instrument including an actuator (the motor and drive system is controlled by actuators, [0357], [0362]) operatively connected to the actuation mechanism (flexible cable 15120, figs. 75, [0551]) [0559], [0560]) and including a control device of a robotic surgical system (robotically controlled system, [0354], [0551], [0696]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Chen et al. to include an actuator operatively connected to the actuation mechanism and including a control device of a robotic surgical system as taught by Shelton et al. to provide remote and automated control of the device during a procedure. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. Publ. No. 2013/0327808) in view of Heaton et al. (US Pat. No. 5,651,491).  
Chen et al. disclose a first stapler cartridge 1 having a first switch (sliding block 4) having a contact portion.  
Chen et al. fail to disclose a second stapler cartridge having a contact portion of a height different from the height of the contact portion of the first stapler cartridge.  
Chen et al. disclose the stapler cartridge is replaceable in the surgical instrument (the rotatable block 14 prevents refiring of a fired stapler cartridge, [0039]).  Further, due to imperfections and manufacturing tolerances, the dimensions, including height, of any stapler cartridge and its elements therein will be different, however negligibly, from the dimensions of other stapler cartridges. 
Heaton et al. disclose a surgical stapler including providing a second stapler cartridge (fig. 21, col. 9, line 51 through col. 10, line 13) having a configuration different from a first stapler cartridge, to provide optional sizes or configurations of staples and to provide a replacement cartridge during surgery.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Chen et al. to include a second stapler cartridge as taught by Heaton et al., having a second switch having a contact portion at a second height, for a practical purpose such as providing optional sizes of staples and a ready replacement to continue surgery during a procedure, as a mere duplication of parts, having no patentable significance without a new and unexpected result, especially since Chen et al. teaches that the stapler cartridge is replaceable.  MPEP 2144.04 VI. B.  
Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the objections set forth in the Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
With respect to claim 8, the prior art fails to disclose or teach the apparatus of claim 1, wherein the switch includes a cutout of a predetermined height configured to be engaged by the inclined distal surface of the drive member and wherein the engagement of the inclined distal surface of the drive member with the cutout creates a detectable resistance readable by a control unit to identify a stapler cartridge.
With respect to claim 11, the prior art fails to disclose or teach the apparatus of claim 10, wherein the separation of the stationary portion from the movable portion by the drive member creates a detectable resistance, the detectable resistance readable by a control unit of a surgical system to detect a given reload size or type.
With respect to claim 28, the prior art fails to disclose or teach the apparatus of claim 27, wherein the surgical instrument is operatively coupled to a control unit, the control unit configured to process the detectable resistance to identify a type of stapler cartridge present in the surgical stapling instrument.
With respect to claim 31, the prior art fails to disclose or teach the apparatus of claim 23, further comprising a control unit coupled to the surgical stapling instrument, the control unit being configured to read the detectable resistance.
With respect to claim 33, the prior art fails to disclose or teach the apparatus of claim 32, wherein the inclined distal ramp of the drive member contacts the contact portion of the second switch at a different axial position than the axial position of the first stapler cartridge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fernandez et al. (US Pat. Publ. No. 2013/0277410) disclose a surgical stapler having a locking lever (fig. 5B).
Jasemian et al. (US Pat. Publ. No. 2017/0290584) disclose a surgical stapler having a locking lever (fig. 33, 34).
Aranyi et al. (US Pat. Publ. No. 2014/0263550) disclose a surgical stapler having a switch and locking lever (figs. 7-9).
Bittner et al. (US Pat. No. 5,673,842) disclose a surgical stapler having a lockout.
Lytle et al. (US Pat. Publ. No. 2016/0174977) disclose a surgical stapler having a cartridge with a detectable element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 December 2022